COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-17-00386-CR


MARK ALLEN CARTER                                                         APPELLANT

                                             V.

THE STATE OF TEXAS                                                             STATE


                                         ----------

           FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY
                       TRIAL COURT NO. 1501283D

                                         ----------

                           MEMORANDUM OPINION1

                                         ----------

      Mark Allen Carter attempts to appeal from his conviction for possession of

a   controlled    substance    of     less   than     one   gram   of   methylenedioxy

methamphetamine. See Tex. Health & Safety Code Ann. § 481.103(a)(1) (West

Supp. 2017), § 481.116(b) (West 2017). Carter pleaded guilty to the offense

pursuant to a plea bargain, and in accordance with that plea, the trial court


      1
          See Tex. R. App. P. 47.4.
sentenced him to six months in state jail. Consistent with Carter’s plea, the “Trial

Court’s Certification of Defendant’s Right of Appeal” states that this “is a plea-

bargain case, and the defendant has NO right of appeal.” See Tex. R. App. P.

25.2(a)(2), (d).

      On December 1, 2017, we notified Carter that his appeal could be

dismissed based upon the trial court’s certification unless he or any party desiring

to continue the appeal filed a response on or before December 11, 2017,

showing grounds for continuing the appeal. See Tex. R. App. P. 25.2(d), 44.3. No

response has been filed.

      In accordance with the trial court’s certification, we dismiss the appeal. See

Tex. R. App. P. 25.2(d), 43.2(f).




                                                   /s/ Elizabeth Kerr
                                                   ELIZABETH KERR
                                                   JUSTICE

PANEL: KERR, PITTMAN, and BIRDWELL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 1, 2018




                                         2